Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to Fig. 10 is withdrawn due to Applicant's amendment of the specification/drawings. The objection to Fig. 1 is maintained. The labels of the boxes in Fig. 1 are not recited in the specification. For example, there is no recitation of “RAND_WAL” as recited in box 101 of Fig. 1. 
Objections to the specification are withdrawn due to Applicant's amendment of the specification.
Objections to Claims 2, 4-5, 8, 9-10 are withdrawn due to Applicant's amendment of the claim. Amended claims 10 and 11 duplicate limitations of claim 7 and are newly objected to as duplicate claims.
Regarding the rejection of claim 6 under 35 U.S.C. 112(a) applicant’s argument has been fully considered but is not persuasive.
Applicant argues at page 22, lines 30-35, the specification explains that, "Figure 9a is a possible embodiment for creating point bar zones such as described in Figure 6a, 6b or 6c. A point bar is a depositional feature made of alluvium that accumulates on the inside bend of streams and rivers below the slip-off slope." When looking at Figures 6a, 6b and 6c, there is an example of composition of the point bar formation (internal surface 601 for instance). Based on at least this disclosure and the general knowledge of the person skilled in the art about the definition of a point bar, Applicant respectfully submits the person skilled in the art can recognize, based on the description, that the present inventors invented and had possession of the claimed subject matter.
Examiner respectfully disagrees with applicant’s argument. Although Fig. 6a, 6b, and 6c show the shape of a point bar formation, there is nothing in the figure to indicate composition. Applicant further argues that a person skilled in the art would know that a point bar is composed of alluvium. That still does not address the question as to how a circuit would be configured to determine a real subsoil composition for the point bar formation. For at least these reasons, applicant’s argument is unpersuasive.
Regarding the rejection of claims 1-11 under 35 U.S.C. 112(b) applicant’s arguments regarding parametric surfaces and a real subsoil geological formation have been fully considered and is persuasive. Regarding the rejection of claim 6 under 35 U.S.C. 112(b) applicant’s arguments have been fully considered but are unpersuasive. Please see the argument above for more details.
Regarding the rejection of claims 1-11 under 35 U.S.C.101 applicant’s arguments have been fully considered but are unpersuasive. 
Applicant argues  the pending claims determine a hydrocarbon reservoir based on the plurality of point bar formations, e.g. for use in the hydrocarbon industries for "enabling a proper industrial production plan/production of hydrocarbons." See p. 1, lines 21-23 of Applicant's specification as filed. This is a concrete, technical issue, and all claims reflect an improvement to computerized subsoil formation determining technologies.
Examiner respectfully disagrees with applicant’s argument. Examiner notes that a specific abstract idea is still an abstract idea. The solution to the problem, as claimed by the applicant, must recite additional elements that integrate the judicial exception into a practical application. Examiner has examined the claims and has not found any elements that fulfill this requirement.  For at least these reasons, Applicant's arguments are not persuasive.
Applicant further argues that the claims are substantially equivalent to the examples of MPEP § 2106.04 which does not refer to a mental process, in that it enhances computer functions and functionalities of other technological fields.
Examiner respectfully disagrees with applicant’s argument. Although applicant’s invention may improve the result output by a computer, there is no improvement in the functioning of the computer.  Similar to the reasoning applied in the Federal Circuit Court decision in the Electric Power Troup LLC v. Alstom S.A. case of August 1, 2016, page 8, “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  No specific computer improvement, such as to how computers could carry out one of their basic functions of storage and retrieval of data, is present in the claims of the instant application; therefore, the claims in the instant application are an example of an abstract idea that uses computers as tools.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant further argues that the claims are similar to claim limitations which the Courts have found cannot practically be performed in the human mind and thus do not recite a mental process. For example, in SiRF Tech. v. International Trade Commission, 601 F.3d 1319, 1331- 33 (Fed. Cir. 2010), the claims were found to be patentable "as directed to inventions that 'could not, in a practical matter, be performed entirely in a human's mind.".
Examiner respectfully disagrees with applicant’s argument. The fact pattern of SiRF tech differs from the instant application. SiRF relates to GPS devices and interfacing with wireless technology which is not related to the instant application. In Enfish, when analyzing a claim for abstractness, the Court said "we find it relevant to ask whether the claims are directed to an improvement to the computer functionality versus being directed to an abstract idea...whether the focus of the claim is on the specific asserted improvement in computer capabilities…or instead, on a process that qualifies as an "abstract idea” for which computers are invoked merely as a tool” (see page 11 of ENFISH, Fed. Circuit May 12, 2016).  The instant application focuses on determining a subsoil formation for which a computer is merely a tool. The fact that the applicant uses a computer rather than performing calculations by hand is not sufficient to integrate the abstract idea into a practical application.
Applicant further argues that the amended claims do not recite a mathematical relationship, mathematical concept, or any mathematical formula itself. 
Examiner respectfully disagrees with applicant’s argument. The claims clearly recite “determining” which is clearly a mental process. The claims also recite “subtracting” and “using parametric surfaces” which are clearly mathematical operations. For at least these reasons, Applicant’s arguments are not persuasive.
Applicant further argues that the claims are not directed to an abstract idea under step 2A(2) of the 2019 Guidance because the alleged judicial exception is integrated into a practical application. In particular, the claims include specific features that address specific technological problems in computerized determination of real subsoil geological formations. For example, as discussed above, the claims recite determining a hydrocarbon reservoir based on the plurality of point bar formations, e.g. for enabling a proper industrial production plan/production of hydrocarbons in the hydrocarbon industries. These claimed features thus provide an improved technological result and provide improvements to that technical field, which integrates the alleged abstract idea into a practical application.
Examiner respectfully disagrees with applicant’s argument. Examiner notes that a specific abstract idea is still an abstract idea. The solution to the problem, as claimed by the applicant, must recite additional elements that integrate the judicial exception into a practical application. Although applicant recites “determining a hydrocarbon reservoir”, it is unclear what about a hydrocarbon reservoir is being determined and therefore impossible to say that the determining is tied to a practical application. The mere recitation of a hydrocarbon reservoir does not integrate the abstract limitations into a practical application. Examiner has examined the claims and has not found any elements that fulfill this requirement.  For at least these reasons, Applicant's arguments are not persuasive.
Drawings
The drawings are objected to because in Fig. 1 the labels of boxes 101-106 do not match the descriptions in the specification. Additionally the Labels of 101-106 are not found in the specification. For example, there is no recitation of “RAND_WAL” as recited in box 101 of Fig. 1 in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 11 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 7 be found allowable, claims 10 and 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Claim 6 recites “a circuit configured to determine a real subsoil composition for each point bar formation of the plurality of point bar formations” and does not give any description as to how a person of ordinary skill would perform the determining of the composition. The disclosure recites “a circuit for determining the real subsoil composition for the stratigraphic layer based on the determined global flow speed field” (page 2 lines 24-25 of the instant application) but does not clearly describe or give any direction such as equations explaining how a person or ordinary skill in the art would use global flow speed field, which depends on speed and not composition, to determine composition for the point bar. Therefore the disclosure fails to demonstrate possession for all the limitations of claim 6. For purposes of examination, the limitation will be interpreted as determining a soil composition even though there is insufficient possession.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, 6, and 7 recite “determining a hydrocarbon reservoir”. Tt is unclear what about a hydrocarbon reservoir is being determined. Therefore claims 1, 6, 7, and further dependent claims 2-3, and 8-11 are indefinite.
Claim 6 recites “a circuit configured to determine a real subsoil composition for the point bar formation”. However it is unclear how composition would be determined for the point bar formation. Therefore claim 6 is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. Claim 1, and 7 recite(s) the following abstract concepts in BOLD of
receiving a model representing the real subsoil; 
determining a first fluvial geological formation in said model using parametric surfaces; 
determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces; and 
subtracting the first fluvial geological formation from the subsequent fluvial geological formation to create a point bar formation as a new real subsoil geological formation,
wherein the determining of the subsequent fluvial geological formation and the subtracting the first fluvial geological formation from the subsequent fluvial geological formation are reiterated to create a plurality of point bar formations, and 
wherein a respective flow transmissivity parameter is associated with each one of the plurality of point bar formations, the respective flow transmissivity parameter for a given point bar formation determined during an iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during an iteration n+1; and 
determining at least one hydrocarbon reservoir based on the plurality of point bar formations.

Claim 6 recite(s) the following abstract concepts in BOLD of
an interface configured to receive a model representing the real subsoil; 
a circuit configured to determine a first fluvial geological formation in said model using parametric surfaces; 
a circuit configured to determine a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces;
 a circuit configured to subtract the first fluvial geological formation from the subsequent fluvial geological formation to create a point bar formation as a new real subsoil geological formation;
wherein the determining of the subsequent fluvial geological formation and the subtracting the first fluvial geological formation from the subsequent fluvial geological formation are reiterated to create a plurality of point bar formations, and 
wherein a respective flow transmissivity parameter is associated with each one of the plurality of point bar formations, the respective flow transmissivity parameter for a given point bar formation determined during an iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during an iteration n+1; and 
a circuit configured to determine a real subsoil composition for each point bar formation of the plurality of point bar formations; and 
a circuit configured to determine at least one hydrocarbon reservoir based on the real subsoil composition of the plurality of point bar formations.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps as recited in the “determine” or “determining” steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving a model is considered necessary data gathering. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processing unit are generic computer elements (i.e. circuits and an interface) and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Claims 2-3, and 8-11 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Examiner’s Note

Regarding claim 1 and 7, the closest prior art, Parquer et al., “Conditioning Channel Backward Migration Modeling to Seismic Data”, 78th EAGE Conference & Exhibition 2016, Vienna, Austria, 2016. (hereinafter Parquer) and Parquer et al., “Recontstruction of Channelized Systems Through a Conditioned Reverse Migration Method”, Math Geosci (2017) (hereinafter Parquer’17), teaches the following
Parquer teaches receiving a model representing the real subsoil (e.g. “we propose to generate 3D models of poorly imaged point bar structures…from reflection seismic data”, see page 1, introduction section lines 12-15); 5determining a first fluvial geological formation in said model using parametric surfaces (e.g. “This choice permits to create deformable and grid-free objects  delimited by parametric surfaces”, see page 1, introduction section line 14-15 and Figure 2 which shows the in the upper left square the modeling of the fluvial geological formation using parametric surfaces while the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration); determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces (e.g. the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration, i.e. a deformation of the first fluvial geological formation. The box on the right illustrates the use of parametric surfaces to determine the subsequent fluvial geological formation, i.e. after migration); and subtracting the first fluvial geological formation from the subsequent fluvial 10geological formation to create a point bar formation as a new real subsoil geological formation (e.g. Ing figure 2 on page 2, the box on the right illustrates the use of parametric surfaces to determine the first and subsequent fluvial geological formation, and the created point bar formation indicated between them which is necessarily the subtraction of the first from the subsequent fluvial geological formations).  
Parquer further teaches that point bar objects are defined between two channels representing consecutive steps of migration, see Fig. 2 and page 2 section Mathematical support, determining at least one hydrocarbon reservoir based on the plurality of point bar formations (see introduction).
Parquer’17 teaches reiterated to create a plurality of point bar formations (e.g. see Fig. 18 b and c which shows a plurality of iterations that define point bar formations),
 wherein a respective parameter (e.g. distance to the center of oxbow replusor C2 see Fig. 16) is associated with each one of the plurality of point bar formations, and a plurality of iterations (see Fig. 16 and first paragraph of page 983, during successive iterations, the distance from the fluvial to the center of the oxbow C-2 increases, which increases the distance for the subsequent point bar formations as well).
However, neither Parquer nor Parquer’17 teach that the parameter is related to flow transmissivity, or that that , the respective parameter for a given point bar formation determined during the iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during the iteration n+1.
Regarding Claim 6 the closest prior art, Parquer, Parquer’17 in view of Moore et al., US 2018/0292208 (hereinafter Moore) and Labourdette, US 2008/0126048 (hereinafter Labourdette), teaches the following:
Parquer teaches receiving a model representing the real subsoil (e.g. “we propose to generate 3D models of poorly imaged point bar structures…from reflection seismic data”, see page 1, introduction section lines 12-15); 5determining a first fluvial geological formation in said model using parametric surfaces (e.g. “This choice permits to create deformable and grid-free objects  delimited by parametric surfaces”, see page 1, introduction section line 14-15 and Figure 2 which shows the in the upper left square the modeling of the fluvial geological formation using parametric surfaces while the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration); determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces (e.g. the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration, i.e. a deformation of the first fluvial geological formation. The box on the right illustrates the use of parametric surfaces to determine the subsequent fluvial geological formation, i.e. after migration); and subtracting the first fluvial geological formation from the subsequent fluvial 10geological formation to create a point bar formation as a new geological formation (e.g. Ing figure 2 on page 2, the box on the right illustrates the use of parametric surfaces to determine the first and subsequent fluvial geological formation, and the created point bar formation indicated between them which is necessarily the subtraction of the first from the subsequent fluvial geological formations).  
Parquer further teaches that point bar objects are defined between two channels representing consecutive steps of migration, see Fig. 2 and page 2 section Mathematical support, determining at least one hydrocarbon reservoir based on the plurality of point bar formations (see introduction).
Moore teaches circuits (e.g. computer, [0020]) and  20a circuit configured to determine a real subsoil composition (e.g. “In one preferred and non-limiting embodiment or aspect, the at least one first sensor is further configured to determine a composition of sediment at the bottom of the body of water. “, see paragraph [0012] and computer, see paragraph [0020]).
Labourdette teaches an interface to receive a model and circuits (e.g. channel modeling implemented by computer, see paragraph [0016] with input, i.e. interface [0091]).
Parquer’17 teaches reiterated to create a plurality of point bar formations (e.g. see Fig. 18 b and c which shows a plurality of iterations that define point bar formations),
 wherein a respective parameter (e.g. distance to the center of oxbow replusor C2 see Fig. 16) is associated with each one of the plurality of point bar formations, and a plurality of iterations (see Fig. 16 and first paragraph of page 983, during successive iterations, the distance from the fluvial to the center of the oxbow C-2 increases, which increases the distance for the subsequent point bar formations as well).
However, neither Parquer nor Parquer’17 teach that the parameter is related to flow transmissivity, or that that , the respective parameter for a given point bar formation determined during the iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during the iteration n+1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862